69 F.3d 541
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James Edward GIPSON, Appellant,v.U.S. PAROLE COMMISSION, Appellee.
No. 95-1258WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 6, 1995.Nov. 7, 1995.

Before FAGG, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James Edward Gipson appeals the district court's orders denying his 28 U.S.C. Sec. 2241 habeas petition and his motion for reconsideration.  In his petition, Gipson alleged the United States Parole Commission violated his right to due process by failing to notify him that a possible consequence of parole revocation for violating his release conditions included forfeiture of credit for time spent on parole;  he also complained of the time lapse between two incidents of his parole-violating conduct and the parole revocation.  Having carefully reviewed the record and the parties' briefs, we conclude the district court's rulings are correct.  Having considered all of Gipson's claims, we affirm without further discussion.  See 8th Cir.  R. 47B.


2
Appellee's motion to supplement the record is granted.